Citation Nr: 0214189	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-20 860A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1952 to January 1954.

2.	In October 2000, a Substantive Appeal was filed by 
appellant's representative, acting on appellant's behalf.  On 
or about October 1, 2002, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the appellant, through her 
authorized representative, that a withdrawal of this appeal 
is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through her authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The appellant, 
through her authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



